By the Court.
The demand is, that the defendant render his account for the time the parties were concerned, as copartners, or joint owners, of the ship. And it is conceded, that they were joint owners from the time she was built until she was sold at Cadiz; but it is contended, that there are not sufficient averments in *383the declaration, of their being' jointly concerned in all the voyages she made while they continued owners.
“It is averred, “ that it was agreed, by and between the plaintiff and defendant, that each should pay and contribute an equal moiety of the expense of the ship, and receive an equal moiety of the avails thereof.”
And again: “that the ship received a cargo in JVo-vember, 1801, and was sent to Baltimore by the plaintiff and defendant; from thence, by the direction of the plaintiff and defendant, to London; and afterwards she performed several other voyages [specifying them] until she arrived at Cadiz in Sfiain, in the month of August, 1802, where she was sold; and the defendant received more than his proportion of the avails of said ship, both of the voyages, and of the sale thereof.”
The plain and obvious meaning of these averments is, that they continued joint owners of the ship from the time she was built, until sold in Cadiz, and under their direction; and that they were equally entitled to .the avails of the ship and freight.
It was proper for the auditors to inquire into the transactions between the parties relative to the building of the ship, and all her voyages, until she was sold. The averments in the declaration embrace the whole of that time. And in order to adjust their accounts, it was necessary they, should admit the proof objected to by the defendant.
If the voyages from London to Italy, and from thence to Sfiain, had been undertaken without the consent of the defendant; yet, as he received the avails thereof, it was an approbation of the plaintiff’s conduct.
*384The defendant had an opportunity, before the auditors, to show, by bis own relation under oath, what sums be received for the vessel and the freight. This action is an appeal to the party before the. auditors for a disclosure under oath by: our statute .(a)
judgment affirmed.

 Tit. 4.